Citation Nr: 1515435	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-06 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the retroactive payment of Survivors' and Dependents' Educational Assistance (DEA), under Title 38, Chapter 35 of the United States Code, for the period prior to June 4, 2011.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  The appellant is the Veteran's estranged wife.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 the Board denied entitlement to the retroactive payment of DEA for the period prior to June 4, 2011.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's October 2013 decision and remanded for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2008 rating decision, the Veteran was granted a permanent and total disability rating, effective July 2, 2008.

2.  The appellant filed an informal claim for DEA benefits on July 7, 2011.

3.  El Centro College certified that the appellant enrolled on January 18, 2011.



CONCLUSION OF LAW

The criteria for entitlement to payment of DEA benefits under the provisions of Chapter 35 for the period beginning January 18, 2011, and no earlier, have been met.  38 U.S.C.A. §§ 3501, 3512, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.3021, 21.3046, 21.4131 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has no duty to notify or assist in a claim for educational benefits where the claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. §§ 21.1031, 21.1032(d).

The pertinent facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to payment of education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  No further notice or assistance is required for a fair adjudication.

II.  Effective Date of DEA

The appellant has been awarded DEA benefits for her community college education beginning in June 4, 2011.  She seeks entitlement to payment for DEA benefits for the portion of her community college education which occurred before June 4, 2011.

The appellant had multiple enrollment periods between January 18, 2011, and December 15, 2012, at El Centro College, and multiple enrollment periods between August 27, 2009, and December 18, 2010, at Milwaukee Area Technical College. 

The appellant contends that she is entitled to DEA benefits because she was unaware of the Veteran's 100 percent disability rating and the availability of DEA benefits.

The appellant is eligible for DEA benefits as the spouse of a Veteran with a permanent and total disability rating.  38 C.F.R. § 21.3021(a)(3)(i). 

The commencing date of an original award of educational assistance benefits generally will be the latest of the following dates: (a) the beginning date of eligibility; (b) one year before the date of the claim for DEA benefits; (c) the date certified by the educational institution; or (d) the effective date of the course approval, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1).

The beginning date of eligibility for a spouse is (a) the effective date of the permanent and total disability rating, (b) the date of notification, or (c) any date between the between the effective date and date of notification.  38 C.F.R. § 21.3046(a).

The Veteran was granted a permanent and total disability rating effective July 2, 2008, in a December 2008 rating decision.  The Veteran was notified of that decision on December 18, 2008.  

The beginning date of the appellant's eligibility is any day between July 2, 2008, and December 18, 2008.

The date of a claim for DEA benefits is the date VA receives a formal or informal claim.  38 C.F.R. § 21.1029(b).  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by the regulation regarding time limits (§ 21.1033), the date of claim, subject to the provisions regarding abandonment of a formal claim, is the date VA received the informal claim.  38 C.F.R. § 21.1029(b)(1).

On July 7, 2011, the RO received a fax from the appellant which included the phase: "I am a student I need assistance."  The fax pertained to an unrelated claim for special apportionment.  In the fax, the appellant requested the expedited review of her apportionment claim on the basis of financial hardship.  She indicated a desire for financial assistance for rent, utilities, bus fare, household cleaning items, clothes, and blankets.  

The fax indicated that the appellant was a student.  Although it did not directly communicate a desire for educational assistance, VA has a duty to fully and sympathetically develop a claim to its optimum by determining all potential claims raised by the evidence.  See Moody v. Princip, 360 F.3d 1306, 1310 (Fed. Cir. 2004) and Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  In addition, the duty applies witho respect to all pro se pleadings before VA.  Id. (quoting Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004)); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, reading this statement in the light most favorable to the appellant, the appellant was seeking assistance due to her hardship and indicated that she was a student.  Upon reflection, the Board finds that this statement represents an informal claim for DEA benefits.

The appellant subsequently submitted a formal claim for DEA benefits less than a year later in June 2012.

The effective date is the later of the appellant's date of eligibility (December 18, 2008); the date certified by the school at issue (enrollment on August 27, 2009, for Milwaukee Area Technical College, and January 18, 2011, for El Centro College); and one year prior to the date of receipt of her claim (July 7, 2010).  38 C.F.R. § 21.4131(d)(1).

Although the appellant was certified as enrolling in Milwaukee Area Technical College as early as August 27, 2009, and having been enrolled as late as May 20, 2010, this period of education predates the earliest claim date.  January 18, 2011, represents the latest date between one year prior to the date of the informal claim and certification of enrollment at El Centro College.  Therefore, entitlement to DEA benefits is granted effective January 18, 2011, and no earlier.  

The appellant contends that she is entitled to DEA benefits for a period of education that occurred before the commencing date because she was unaware that DEA benefits were available.  This argument essentially constitutes a theory of entitlement to equitable relief.  The Board, however, is without authority to grant educational benefits on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

The legal criteria in this case are clear and the pertinent facts regarding the period prior to January 18, 2011, are not in dispute.  Although the Board is sympathetic to the appellant's claim, entitlement to educational assistance benefits is predicated on specific and unambiguous requirements, which have been met as of January 18, 2011.




	(CONTINUED ON NEXT PAGE)



ORDER

Retroactive payment of Survivors' and Dependents' Educational Assistance (DEA), under Title 38, Chapter 35 of the United States Code, for the period beginning January 18, 2011, and no earlier, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


